Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary of Proposed Amendments 
	Below is an interpretation of the prior art in view of the proposed amendments submitted in the interview agenda on 6/9/2022, provided with an annotated figure for clarification.  
wherein the axis of workpiece rotation (A) extends parallel to  another linear axis (Z) of the linear axes (see axes Z and A, parallel in Figures 2 and 4), 
characterized in that at least one tool spindle (37) is mounted at the pivot head (21) with its axis of tool rotation (34) extending parallel to the pivot axis (B).
whereas at least one other tool spindle (41) is mounted at the pivot head (21) with its axis of tool rotation (42) extending transversely or parallel to said axis of tool rotation (34) of said at least one tool spindle (37), wherein in each case the processing tools (35, 43), held at the at least two tool spindles (37, 41) are located in one and the same processing plane, which extends transversely to the pivot axis (B; see annotated Figure, the circumferential edge of tool 43, which is used in grinding, see Col. 6, lines 30-34, is in the same horizontal plane as the working edge/face of tool 35, wherein this plane extends transversely to the pivot axis B). 

    PNG
    media_image1.png
    569
    847
    media_image1.png
    Greyscale

Reference Drawing 1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723